Citation Nr: 9904002	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for ingrown toenails, 
an eye disorder, residuals of a left middle finger injury, 
and muscle strain of the right thigh and trapezius.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, hearing loss, tinnitus, a stomach 
disorder claimed as ulcers, and a right wrist and hand 
disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979 and from January 1980 to March 1987.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).

At the hearing before the Board in August 1998, the veteran 
indicated that the issue of entitlement to service connection 
for pneumonia and bronchitis was on appeal.  Hearing 
Transcript, hereinafter Tr., 2.  Review of the record reveals 
that this issue was not adjudicated by the RO.  Thus, the 
Board refers this issue to the RO for appropriate action.  


REMAND

In a September 1996 rating decision, the RO denied, in 
pertinent part, entitlement to service connection for an eye 
disability, a left middle finger disability, and muscle 
strain of the trapezius and right thigh.  The veteran was 
notified of this determination in October 1996.  He filed a 
timely notice of disagreement in October 1996.  A statement 
of the case was issued to the veteran in December 1996.  The 
veteran did not file a substantive appeal with respect to 
these issues within 60 days from the date that the statement 
of the case was mailed to the veteran which was December 5, 
1996, or within the remainder of the one year period from the 
date of the mailing of the notification of the September 1996 
rating decision, which was October 4, 1996.  
In January 1997, the veteran filed a substantive appeal with 
respect to the issues of entitlement to service connection 
for ingrown toenails of the great toes of both feet and 
whether new and material evidence had been received to reopen 
the claims for entitlement to service connection for hearing 
loss, tinnitus, low back disability, a stomach disability, 
and a wrist disability.  The veteran did not mention the 
issues of entitlement to service connection for an eye 
disability, a left finger disability, or muscle strain of the 
trapezius and right thigh in the January 1997 VA Form 9.  It 
appears that there is no other correspondence in the claims 
folder which was submitted by the veteran within the 
applicable time period and which could be construed as a 
substantive appeal with respect to the issues of entitlement 
to service connection for an eye disability, a left middle 
finger disability, or muscle strain of the trapezius and 
right thigh.  

The veteran expressed disagreement with respect to the 
September 1996 rating decision at the hearing before the 
Board in August 1998.  The Board notes that the transcript of 
the veteran's testimony could possibly be construed as a 
substantive appeal.  However, even if the transcript is 
construed as a substantive appeal, it appears that this 
substantive appeal is not timely since the veteran's 
testimony became part of the record after the time period for 
filing a substantive appeal had expired.  The Board notes 
that the RO certified the issues of entitlement to service 
connection for an eye disorder, left middle finger 
disability, and muscle strain of the trapezius and right 
thigh for appellate review.  

The Board has jurisdiction to decide questions on claims 
involving benefits under the laws administered by the VA.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.101 
(1998).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998). 

A timely substantive appeal is one that is filed within 60 
days from the date of mailing of the statement of the case, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302 (1998). 

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993). 

The Board finds that it is not clear whether a substantive 
appeal has been timely filed with respect to the issue of 
entitlement to service connection for an eye disorder, left 
middle finger disorder, or muscle strain of the right thigh 
or trapezius.  However, since the veteran's claim was 
considered on the merits and not on the basis of timeliness 
of appeal, it could be prejudicial to the veteran for the 
Board to decide that issue in the first instance, and 
therefore, a remand is necessary.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In a June 1989 rating decision, the RO denied, in pertinent 
part, entitlement to service connection for a low back 
disability, hearing loss, tinnitus, a right hand and wrist 
disability, and a stomach disorder to include ulcers.  The 
veteran was notified by letter, in July 1989, of this rating 
decision.  He did not file a timely appeal.  

The veteran filed an application to reopen his claim for 
entitlement to service connection for a low back disability, 
hearing loss, tinnitus, right wrist and hand disability, and 
a stomach disorder to include ulcers in June 1996.  At a 
hearing before the Board in August 1998, the veteran stated 
that his current back disability was identical to the back 
disability he had in service.  Hearing Transcript, 
hereinafter Tr., 17.  He indicated that he had filed a 
workers compensation claim due to a back injury in 1990 and 
his claim was granted.  Tr. 19.  The veteran stated that he 
went to chiropractors after he injured his back.  Tr. 23.  He 
indicated that he was treated by the California compensation 
doctors for his back disability from 1990's to 1995's and 
that he had submitted records reflecting such treatment to 
the RO.  Tr. 23 and 24.  The veteran also stated that he was 
treated for his back disability at the High Desert Medical 
Group in 1987 and 1990.  Tr. 15.  He indicated that at the 
current time, his primary physician was at the VA.  Tr. 23.  
In an August 1996 statement, the veteran stated that there 
should be a lot of medical evidence of treatment for his back 
for the years of 1994 and 1995.  

Regarding his application to reopen the claim for entitlement 
to service connection for hearing loss and tinnitus, the 
veteran stated that he had his hearing examined at the VA in 
1998.  Tr. 20.  Regarding his application to reopen his claim 
for entitlement to service connection for a stomach disorder, 
the veteran indicated that his physicians were not sure what 
caused his stomach problems.  Tr. 23.  He stated that he took 
medication for his stomach disorder and he was treated at the 
Loma Linda VA medical center.  Tr. 22 & 23.  In an August 
1998 statement, the veteran's representative stated that 
review of the claims folder revealed that the RO did not 
obtain the veteran's recent treatment records from the VA 
medical center in Loma, Linda, California. 

The Court has held that there is a statutory duty to assist 
the veteran in applying to reopen a claim where the evidence 
before the Board raises sufficient notice of pertinent 
records that may be probative of the issues on appeal.  Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).  Where missing records 
described by the veteran are VA medical records, they are in 
the Secretary's control and could reasonably be considered to 
be a part of the record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Consequently, the Board concludes that the RO should attempt 
to obtain, and to associate with the claims folder, the VA 
treatment records described by the veteran which have not 
already been made a part of the record.  The Board also notes 
that although the veteran indicated that he had submitted 
treatment records from 
State workers' compensation board to the RO, such records do 
not appear to be associated with the claims folder.  The 
Board finds that the RO should attempt to obtain and 
associate with the claims folder copies of the veteran's 
records from the State workers' compensation board and from 
the High Desert Medical Group.  
 
The Board notes that for a number of years the governing case 
law required, in order to reopen a finally denied claim, that 
there be a reasonable possibility that the new evidence 
presented, when viewed in the context of all the evidence, 
both old and new, would change the prior outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In a recent decision 
by the U.S. Court of Appeals for the Federal Circuit, the 
Federal Circuit invalidated this standard on the grounds that 
it could impose a higher burden on a veteran than imposed by 
38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Thus, the Board finds that the RO should 
consider Hodge, supra, when adjudicating the veteran's claims 
to reopen. 

Accordingly, this case is REMANDED for the following:

1.  The veteran and his representative 
should be notified of the pertinent law 
and regulations regarding timeliness of 
appeals, including 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1998), and 
38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.202, 20.302 (1998).  After he and his 
representative have been afforded the 
opportunity to present argument, the RO 
should render a decision as to whether 
the veteran has filed a timely 
substantive appeal with respect to the 
issues of entitlement to service 
connection for an eye disorder, a left 
middle finger disability, and strain of 
the right thigh and trapezius.  

2.  The RO should request copies of the 
veteran's complete treatment records and 
examination reports from the VA medical 
center located in Loma Linda, California.  

3.  The RO should contact the veteran and 
request the names and addresses of any 
medical providers who have treated him 
for pertinent disability.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records.  The RO should 
specifically request records from the 
State workers' compensation board (or 
other proper authority) and from the High 
Desert Medical Group.  The veteran should 
be asked to sign any necessary consent 
forms for the release of the records.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for ingrown toenails, 
and his application to reopen his claims 
for entitlement to service connection for 
a low back disability, hearing loss, 
tinnitus, a right wrist and hand 
disability, and stomach disorder.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 8 -


